Exhibit 10.6
SIXTH AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT AND CONSENT
     THIS SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT (this “Amendment”) is entered into as of February 27, 2009 by and among
each of the persons listed on the signature pages hereto as banks (the “Banks”),
Crosstex Energy, L.P., a Delaware limited partnership (the “Borrower”), and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
ARTICLE I
BACKGROUND
     A. The Banks, the Administrative Agent and the Borrower are parties to that
certain Fourth Amended and Restated Credit Agreement dated as of November 1,
2005, as amended by the First Amendment dated as of February 24, 2006, the
Second Amendment dated as of June 29, 2006, the Third Amendment dated as of
March 28, 2007, the Fourth Amendment dated as of September 19, 2007 and the
Fifth Amendment and Consent dated as of November 7, 2008 (as so amended, the
“Credit Agreement”). Terms defined in the Credit Agreement and not otherwise
defined herein have the same meanings when used herein.
     B. The Borrower has requested, and the Majority Banks have agreed, to
(1) consent to the modification of certain financial covenants under the Credit
Agreement and (2) make certain additional amendments to the Credit Agreement as
provided for herein.
     C. The Borrower intends to amend the Note Agreement in order to accomplish
similar amendments to the Note Agreement.
ARTICLE II
AGREEMENT
     NOW THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
     Section 1. Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions to read in their entirety as follows:
     “Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Leverage Ratio for the Borrower and
its Subsidiaries on a Consolidated basis:
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 1





--------------------------------------------------------------------------------



 



                      Eurodollar Rate   Reference Rate   Commitment   Letter of
Credit Leverage Ratio   Advances   Advances   Fees   Fees ≥ 5.00   4.00%   3.00%
  0.50%   4.00% ≥ 4.25 and
< 5.00   3.50%   2.50%   0.50%   3.50% ≥ 3.75 and
< 4.25   3.25%   2.25%   0.50%   3.25% < 3.75   2.75%   1.75%   0.50%   2.75%

The foregoing ratio shall be determined from the Financial Statements of the
Borrower and its Subsidiaries most recently delivered pursuant to Section
5.01(c) or Section 5.01(d) and certified to by a Responsible Officer in
accordance with such Sections. Any change in the Applicable Margin shall be
effective upon the date of delivery of the Financial Statements pursuant to
Section 5.01(c) or Section 5.01(d), as the case may be, and receipt by the
Administrative Agent of the compliance certificate required by such Sections.
The Applicable Rate from the Sixth Amendment Effective Date until the next
determination will be for the Leverage Ratio of greater than or equal to 5.00 to
1.00.
     “Asset Disposition” means any sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
any series of related dispositions of property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith in
which the property disposed either (a) generates EBITDA greater than or equal to
1% of EBITDA for the four fiscal quarter period ending as of the most recent
fiscal quarter for which the Borrower has delivered Financial Statements
pursuant to Section 5.01(c) or (d) or (b) has an aggregate book value greater
than 1% of the book value of the Consolidated assets of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for which the
Borrower has delivered Financial Statements pursuant to Section 5.01(c) or (d);
provided, that the term “Asset Disposition” shall not include any transaction
permitted by (i) Section 6.04(a), (ii) the first $5,000,000 of Net Cash Proceeds
received in any fiscal year of the Borrower or its Subsidiaries in the aggregate
pursuant to Section 6.04(b), and (iii) Section 6.04(c), (d), (e), (f), (h) or
(i).
     “Credit Documents” means, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Letter of Credit Documents, any Interest
Rate Contract between the Borrower or any Subsidiary and a Bank or an Affiliate
thereof, any Hydrocarbon Hedge Agreement between the Borrower or any Subsidiary
and a Bank or an Affiliate thereof which is a party to the Intercreditor
Agreement, the Fee Letter, any Cash Management Agreement between the Borrower or
any
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 2





--------------------------------------------------------------------------------



 



Subsidiary and a Cash Management Bank which is a party to the Intercreditor
Agreement, and each other agreement, instrument or document executed at any time
in connection with the foregoing documents, as each such Credit Document may be
amended, modified, restated, or supplemented from time-to-time, provided,
however, the definition of Credit Documents shall not include Hydrocarbon Hedge
Agreements, Interest Rate Contracts or Cash Management Agreements for the
purposes of Sections 7.03(c) and 9.01.
     “EBITDA” means, for the Borrower and its Subsidiaries on a Consolidated
basis for any period, (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income, Interest Expense, taxes, depreciation,
amortization and other noncash items for such period minus (c) to the extent
included in determining Net Income, all noncash items increasing Net Income for
such period plus (d) to the extent deducted in determining Net Income, Costs of
Amendments. Notwithstanding the foregoing, the purchase price of commodity
derivative instruments, net of all proceeds from the sale of such instruments,
may be amortized over the remaining term of such instruments.
For purposes of calculating the Leverage Ratio and Interest Coverage Ratio,
EBITDA shall be calculated, on a pro forma basis, after giving effect to,
without duplication, any permitted Acquisition occurring during the period
commencing on the first day of such period to and including the date of such
Acquisition (the “Reference Period”), as if such Acquisition occurred on the
first day of the Reference Period. In making the calculation contemplated by the
preceding sentence, EBITDA generated or to be generated by such acquired Person
or by such acquired Property shall be determined in good faith by the Borrower
based on reasonable assumptions and may take into account pro forma expenses
that would have been incurred by the Borrower and its Subsidiaries in the
operation of such acquired Person or acquired Property, during such period
computed on the basis of personnel expenses for employees retained or to be
retained by the Borrower and its Subsidiaries in the operation of such acquired
Person or acquired Property and non-personnel costs and expenses incurred by the
Borrower and its Subsidiaries in the operation of the Borrower’s and its
Subsidiaries’ business at similarly situated facilities of the Borrower or any
of its Subsidiaries; provided, however, that such pro forma calculations shall
be reasonably acceptable to the Administrative Agent if the Borrower does not
provide the Administrative Agent with an Approved Consultant’s Report supporting
such pro forma calculations.
For purposes of calculating the Leverage Ratio and the Interest Coverage Ratio,
EBITDA shall be calculated by deducting, to the extent previously included in
the calculation for any relevant period, EBITDA attributable to a particular
asset subject to an Asset Disposition prepayment required by
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 3





--------------------------------------------------------------------------------



 



Section 2.04(b)(ii) after giving effect to such Asset Disposition occurring
during the period commencing on the first day of such period to and including
the date of such Asset Disposition (the “Asset Disposition Reference Period”),
as if such Asset Disposition occurred on the first day of the Asset Disposition
Reference Period.
Notwithstanding any provision of this Agreement which may otherwise be to the
contrary, if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a Capital Lease, then, for all computations of EBITDA hereunder, such
lease shall be treated as an operating lease and Net Income, Interest Expense,
taxes, depreciation, amortization and other noncash items, for all purposes of
determining EBITDA under this Agreement for any period, shall be adjusted as
though such lease was accounted for as an operating lease.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Advance, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Advance being
made, continued or converted by Bank of America, N.A. and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
Notwithstanding anything to the contrary contained herein, the Eurodollar Rate
shall not be less than 2.75% per annum at any time.
     “Interest Charge Coverage Ratio” means, for the Borrower and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to (b) Cash
Interest Expenses for the four-fiscal quarter period then ended.
     “Interest Expense” means, for the Borrower and its Subsidiaries determined
on a Consolidated basis, for any period, the total interest, letter of credit
fees, and other fees incurred in connection with any Debt for such period
(excluding all Costs of Amendments), whether paid or accrued,
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 4





--------------------------------------------------------------------------------



 



including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, all as determined in conformity with GAAP. For purposes of
calculating the Interest Charge Coverage Ratio, Interest Expense shall be
calculated by deducting, to the extent previously included in the calculation
for any relevant period, the amount of interest incurred by the Borrower in
connection with (a) Advances that have been prepaid pursuant to
Section 2.04(b)(ii) and (b) the principal amount of Notes that have been prepaid
pursuant to paragraph 4A(ii)(a) of the Note Agreement, in both instances, during
the period commencing on the first day of such period to and including the date
of such prepayment.
     “Leverage Ratio” means, for the Borrower and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Borrower and its Subsidiaries on a Consolidated basis as of the end
of such fiscal quarter to (b) EBITDA for the four fiscal quarters then ended,
provided, however, the outstanding principal amount of the PIK Notes and the
incurrence of any obligation to pay the Leverage Fee and the Noteholder Leverage
Fee shall not be included in the definition of Funded Debt for the calculation
of the Leverage Ratio.
     “Material Subsidiary” shall mean a Subsidiary of the Borrower having:
either (a) 1% or more of EBITDA for the four fiscal quarter period ending as of
the most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Section 5.01(c) or (d); or (b) 1% of the book value of
the Consolidated assets of the Borrower and its Subsidiaries as of the end of
the most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Section 5.01(c) or (d); provided, however, to the extent
that executing a Guaranty would result in adverse tax consequences with respect
to any non-operating Subsidiary existing prior to the Sixth Amendment Effective
Date (as reasonably determined by the Borrower), such non-operating Subsidiary
shall not be considered a “Material Subsidiary” unless such non-operating
Subsidiary has (i) 5% or more of EBITDA for the four fiscal quarter period
ending as of the most recent fiscal quarter for which the Borrower has delivered
Financial Statements pursuant to Section 5.01(c) or (d) or (ii) 5% of the book
value of the Consolidated assets of the Borrower and its Subsidiaries as of the
end of the most recent fiscal quarter for which the Borrower has delivered
Financial Statements pursuant to Section 5.01(c) or (d).
     “Obligations” shall mean all present and future indebtedness, liabilities
and obligations of any kind and nature whatsoever of the Borrower or any
Subsidiary, including, without limitation, default interest, interest accruing
at the then applicable rate provided in this Agreement after the maturity of the
loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 5





--------------------------------------------------------------------------------



 



bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower or any Subsidiary, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, that arise under, out of, or in connection with,
the Credit Agreement or any other Credit Document, any promissory notes given
under the Credit Agreement or any other document made, delivered or given in
connection therewith, whether on account of principal (including amounts of cash
required to be deposited, pursuant to the Credit Documents, with the
Administrative Agent or any Bank on account of drawn or undrawn letters of
credit), interest, premium, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent and the Banks that are required to be paid by the Debtor
Parties pursuant to the terms of the Credit Documents or this Agreement).
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation proceeding relating to any asset of the
Borrower or any of its Subsidiaries, in which the subject property either
(a) generates EBITDA greater than or equal to 1% of EBITDA for the four fiscal
quarter period ending as of the most recent fiscal quarter for which the
Borrower has delivered Financial Statements pursuant to Section 5.01(c) or
(d) or (b) has an aggregate book value greater than 1% of the book value of the
consolidated assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Section 5.01(c) or (d).
     “Reference Rate” means for any day a fluctuating rate per annum equal to
the highest of the following, in each case, to the extent determinable by the
Administrative Agent: (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
Eurodollar Rate with respect to Interest Periods of one month determined as of
approximately 11:00 a.m. (London time) on such day, provided however, if such
Eurodollar Rate is less than 2.75%, such rate shall be 2.75%, plus 1.00% and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 6





--------------------------------------------------------------------------------



 



     “Reinvestment Event” means any Recovery Event in respect of which a
Reinvestment Notice has been delivered.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of a Recovery Event
to acquire assets useful in its business and/or to repair Property, as
applicable.
     (b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms to Section 1.01 in alphabetical order:
     “Arkoma Sale” means the transactions contemplated by that certain Asset
Purchase Agreement dated as of February 9, 2009, among Producers Gas Gathering,
JV, Crosstex Arkoma, LLC, and Crosstex Energy Services, L.P.
     “Capital Assets” means, with respect to any Person, all equipment, fixed
assets and real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any Capital
Asset (excluding normal replacements and maintenance which are properly charged
to current operations). For purposes of this definition, the purchase price (or,
if such Capital Asset has already been purchased, the fair market value) of any
Capital Asset that is traded in, swapped or exchanged for any existing Capital
Asset or with insurance proceeds shall be included in Capital Expenditures only
to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such Capital Asset for the Capital Asset being
traded in at such time or the amount of such insurance proceeds, as the case may
be.
     “Cash Interest Expense” means, for the Borrower and its Subsidiaries
determined on a Consolidated basis, for any period, Interest Expense for such
period, less, to the extent included in the calculation of Interest Expense, the
sum of (a) the principal amount of the PIK Notes (to the extent attributable to
interest for such period) and interest on the PIK Notes, (b) amortization of
debt issuance costs, debt discount or premium and other financing fees and
expenses incurred by the Borrower or any of its Subsidiaries, and (c) the
incurrence of any obligation to pay the Leverage Fee and the Noteholder Leverage
Fee.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 7





--------------------------------------------------------------------------------



 



     “Cash Management Accounts” has the meaning specified in Section 5.20(a).
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement is a Bank or an Affiliate of a Bank and is or becomes
a party to the Intercreditor Agreement, in its capacity, as a party to such Cash
Management Agreement; provided, however, that if such Person ceases to be a Bank
or an Affiliate of a Bank, such Person shall no longer be a “Cash Management
Bank”.
     “Costs of Amendments” means all upfront, consent, legal, professional and
advisory fees paid by the Borrower (whether or not incurred by the Borrower) in
connection with the negotiation and execution, delivery and performance of the
Borrower’s obligations under (a) each amendment to this Agreement executed on or
prior to the Sixth Amendment Effective Date, among the Borrower, the Banks party
thereto, and the Administrative Agent and (b) each amendment to the Note
Agreement executed on or prior to the Sixth Amendment Effective Date, among the
Borrower, the Guarantors and the holders of the Note Obligations party thereto.
     “ECF Capital Expenditures” means, for any period, without duplication, the
sum of all expenditures made by the Borrower and its Subsidiaries during such
period for Capital Assets, but excluding (a) any such expenditures financed with
Excess Proceeds and (b) expenditures made with amounts paid to the Borrower and
its Subsidiaries by third parties aiding in construction for such Capital
Assets. For the sake of clarity, amounts paid to the Borrower and its
Subsidiaries by third parties aiding in construction for Capital Assets that
have not been expended in construction for such Capital Assets shall not be
included in the calculation of ECF Capital Expenditures.
     “Excess Cash Flow” means, for any fiscal year of the Borrower, the excess
(if any) of (a) EBITDA for such fiscal year (without giving effect to any pro
forma adjustments made to EBITDA as a result of Acquisitions or Asset
Dispositions) over (b) the sum (for such fiscal year), without duplication, of
(i) Cash Interest Expense, (ii) scheduled principal repayments on the Note
Obligations and scheduled principal repayments and amortization of Debt
permitted by Section 6.02(f), to the extent actually made, (iii) all taxes
actually paid in cash by the Borrower and its Subsidiaries during such fiscal
year (excluding items included in this calculation during the prior year as a
reserve) or that will be paid within
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 8





--------------------------------------------------------------------------------



 



six months after the end of such fiscal year and for which reserves have been
established, (iv) all prepayments of Debt made by the Borrower pursuant to
Section 2.03 in amounts equal to the corresponding Commitment reductions in
connection with such prepayments, (v) ECF Capital Expenditures actually made by
the Borrower and its Subsidiaries as permitted hereunder, but excluding any such
ECF Capital Expenditures made in such fiscal year where a certificate in the
form contemplated by the following clause, (vi) was previously delivered, and
(vi) ECF Capital Expenditures that the Borrower or any of its Subsidiaries
shall, during such fiscal year, become obligated to make but that are not made
during such fiscal year, provided that the Borrower shall deliver a certificate
to the Administrative Agent not later than 90 days after the end of such fiscal
year, signed by a Responsible Officer and certifying that such ECF Capital
Expenditures were made during such 90-day period and were not financed with
Excess Proceeds.
     “Excess Proceeds” shall mean the Net Cash Proceeds and Equity Issuance
Proceeds (as applicable) that are not required to be applied as prepayments of
(a) Advances under Section 2.04(b)(iii) and (iv) or (b) the Note Obligations
under the Note Agreement.
     “Hydrocarbon Cash Collateral” means the amount of cash and Permitted
Investments pledged and deposited with or delivered to a Person by the Borrower
or any Subsidiary as collateral for obligations of the Borrower or any
Subsidiary under any Hydrocarbon Hedge Agreements.
     “Leverage Fee” has the meaning specified in Section 2.04(b)(vii).
     “Maximum Cash Balance” has the meaning specified in Section 5.20(b).
     “Minimum Quarterly Distributions” shall have the meaning set forth in
Section 1.1 of the Borrower Partnership Agreement.
     “Newly Acquired Real Property Report” has the meaning specified in
Section 5.01(n).
     “Noteholder Leverage Fee means “Leverage Fee” as defined in the Note
Agreement.
     “PIK Notes” means “PIK Notes” as defined in the Note Agreement.
     “Sixth Amendment Effective Date” means February 27, 2009.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 9





--------------------------------------------------------------------------------



 



     (c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following defined terms:
     “Acquisition Adjustment Period”
     “Scheduled Completion Date”
     “Senior Leverage Ratio”
     (d) Section 2.03(c) of the Credit Agreement is hereby added in its entirety
to read as follows:
     (c) The aggregate Commitments shall be permanently reduced on the dates and
in the amounts set forth on the grid below:

          Effective Date of   Amount of   Permanent Reduction   Permanent
Reduction   of Commitment   of Commitment  
March 1, 2009
  $ 1,764,706  
April 1, 2009
  $ 588,235  
June 1, 2009
  $ 1,764,706  
July 1, 2009
  $ 588,235  
September 1, 2009
  $ 1,764,706  
October 1, 2009
  $ 588,235  
December 1, 2009
  $ 1,764,706  
January 1, 2010
  $ 588,235  
March 1, 2010
  $ 1,764,706  
April 1, 2010
  $ 588,235  
June 1, 2010
  $ 1,764,706  
June 18, 2010
  $ 15,000,000  
July 1, 2010
  $ 588,235  
June 18, 2011
  $ 15,000,000  
 
     
Total
  $ 44,117,646  
 
     

     (e) Section 2.04(b) of the Credit Agreement is hereby restated in its
entirety as follows:
     (b) Mandatory.
     (i) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.03 or if for any reason the
outstanding amount of Advances plus the Letter of Credit Exposure exceeds the
aggregate Commitments then in effect, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances and/or Cash Collateralize
the Letter of Credit Obligations to the extent, if any,
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 10





--------------------------------------------------------------------------------



 



that the aggregate unpaid principal amount of all Advances plus the Letter of
Credit Exposure exceeds the aggregate Commitments.
     (ii) Asset Disposition. Upon the occurrence of any Asset Disposition or any
Recovery Event (except (A) to the extent that a Reinvestment Notice shall be
delivered in respect of such Recovery Event or (B) with respect to cash receipts
in the ordinary course of business of the applicable recipient), then on the
date of receipt by the Borrower or the applicable Subsidiary of the Net Cash
Proceeds related thereto, the Advances shall immediately be prepaid by an amount
equal to the amount of such Net Cash Proceeds (except to the extent such Net
Cash Proceeds are otherwise required by the Note Agreement to be applied to the
ratable prepayment of the Note Obligations); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date the Advances shall be prepaid by
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event (except to the extent such Reinvestment Prepayment
Amount is otherwise required by the Note Agreement to be applied to the ratable
prepayment of the Note Obligations). For purposes of calculating the Net Cash
Proceeds received from an Asset Disposition or from a Recovery Event, such
proceeds shall be determined as of the date of the applicable Asset Disposition
or Recovery Event, whether or not received on such date, but no such amount
shall be required to be applied to prepayment of the Advances pursuant to this
Section until received by the applicable Person. The provisions of this Section
do not constitute consent to the consummation of any Asset Disposition not
permitted by Section 6.04. To the extent that the Borrower or applicable
Subsidiary receives proceeds from any Recovery Event in excess of $10,000,000,
such proceeds shall be maintained by the Collateral Agent as Cash Collateral for
the Obligations and the Noteholder Obligations (in substantially the manner set
forth in Section 2.13(g), with such funds being promptly released to the
Borrower as funds are needed for reinvestment as a result of such Recovery
Event) until a Reinvestment Prepayment Date has occurred.
     (iii) Debt Issuance. If any Debt for borrowed money shall be issued or
incurred by the Borrower or any of its Subsidiaries (excluding any Debt incurred
in accordance with Section 6.02(a), (b), (c), (d), (e), (f), (h), and (j)), then
on the date of such issuance or incurrence, the Advances shall be prepaid by an
amount equal to the amount of the Net Cash Proceeds of such issuance or
incurrence, except to the extent that such Net Cash Proceeds are otherwise
required by the Note Agreement to be applied to the ratable prepayment of the
Note Obligations. The
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 11





--------------------------------------------------------------------------------



 



provisions of this Section do not constitute consent to the issuance or
incurrence of any Debt by the Borrower or any of its Subsidiaries not otherwise
permitted hereunder.
     (iv) Equity Issuance. If the Borrower or any Subsidiary issues any Equity
Interests, then Equity Issuance Proceeds received by the Borrower or any of its
Subsidiaries shall be immediately applied to prepay the Advances on the date
such Equity Issuance Proceeds are received provided, however, the Borrower shall
not nor will it permit any Subsidiary to issue any Equity Interest if a Default
shall be existing immediately after giving effect thereto or would result
therefrom.
     (v) Accrued Interest. Each prepayment under this Section 2.04(b) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment.
     (vi) Permanent Commitment Reduction. At 5:00 pm on the date any mandatory
prepayment under Section 2.04(b)(ii) (as a result of an Asset Disposition),
2.04(b)(iii), 2.04(b)(iv) or 2.04(b)(viii) becomes due and owing, the aggregate
Commitments shall be automatically and permanently reduced by the applicable
amount set forth in the grid below. Notwithstanding anything to the contrary
contained herein, no reductions in the aggregate Commitments shall affect the
availability or maximum amount of Letters of Credit in Section 2.13.

                              Asset Dispositions and             Excess Cash
Flow   Debt   Equity
Leverage Ratio (giving pro forma effect to such transaction and the use of
proceeds thereof for each proportional level of Leverage Ratio)
  Permanent Commitment reduction equals product of (x) amount of Advances
required to be prepaid under Section 2.04(b)(ii) and (viii) (as applicable) and
(y) the applicable percentage set forth below   Permanent Commitment reduction
equals (x) product of the applicable percentage set forth below and the Net Cash
Proceeds of the Debt issuance minus (y) amount of Note Obligations prepaid under
paragraph 4A(ii)(c) of the Note Agreement   Permanent Commitment reduction
equals (x) product of the applicable percentage set forth below and the amount
of Advances required to be prepaid under Section 2.04(b)(iv) minus (y) amount of
Note Obligations prepaid under paragraph 4A(ii)(d) of the Note Agreement
≥4.50
    100 %     100 %     50 %
≥3.50 and < 4.50
    100 %     50 %     25 %
< 3.50
    100 %     0 %     0 %

     (vii) Leverage Fee. The Borrower shall either make prepayments under this
Agreement resulting in corresponding
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 12





--------------------------------------------------------------------------------



 



Commitment reductions in accordance with Section 2.03(a) or 2.04(b)(vi) (other
than as a result of Section 2.04(b)(viii)), as applicable, and the Note
Obligations under the Note Agreement (not including any Yield-Maintenance
Amounts as defined therein) in at least the cumulative amounts and on or before
the dates set forth on the grid below or incur a leverage fee equal to the
product of aggregate Commitments in effect on the date set forth on the grid
below and the applicable percentage set forth on the grid below (collectively,
the “Leverage Fee”). In the event that any voluntary prepayment is made pursuant
to Section 2.04(a) in satisfaction of this Section 2.04(b)(vii), then the
Borrower shall also permanently reduce the aggregate Commitments under Section
2.03(a) in an amount equal to such voluntary prepayment. Notwithstanding
anything to the contrary contained herein, payments made and corresponding
Commitment reductions related thereto under Section 2.03(c) and 2.04(b)(viii) or
the payment of scheduled amortization of the Note Obligations shall not be
included to determine Borrower’s compliance with this Section 2.04(b)(vii). Such
Leverage Fee shall be fully earned on the date indicated but shall be due and
payable on the earlier of (a) Termination Date or (b) the Obligations are
refinanced, whether by amendment and restatement or otherwise.

                              Leverage Fee Payable     Cumulative Prepayments  
Under this Agreement     Under this Agreement and   (based on the aggregate
Period Ending   Note Agreement   Commitments)
September 30, 2009
  $ 100,000,000       1.00 %
December 31, 2009
  $ 200,000,000       1.00 %
March 31, 2010
  $ 300,000,000       2.00 %

     To the extent that a consent from the Banks is necessary in order to permit
a certain Asset Disposition for which the Net Cash Proceeds are to be included
in the calculation of cumulative prepayments required hereunder, the Banks shall
not charge a fee provided, however, such agreement not to charge a consent fee
shall be limited to specific consents for which the sole purpose is to permit
such Asset Disposition.
     (viii) Excess Cash Flow. Within 90 days after the end of each of the fiscal
years of the Borrower ending on December 31, 2009 and December 31, 2010, the
Borrower shall prepay an amount initially equal to (A) if the Leverage Ratio is
greater than or equal to 4.50 to 1.00, 75% of the Excess Cash Flow at such
fiscal year end or (B) if the Leverage Ratio is less than 4.50 to 1.00, 50% of
the Excess Cash Flow at such fiscal year end.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 13





--------------------------------------------------------------------------------



 



Each such prepayment shall be applied first to the Advances (except to the
extent that such amount of Excess Cash Flow are otherwise required by the Note
Agreement to be applied to the ratable prepayment of the Note Obligations) and
second to Cash Collateralize all outstanding Letters of Credit. Any amount
remaining after the prepayment of the Advances, the Note Obligations, and to
Cash Collateralize Letters of Credit in accordance with the terms herein and the
Note Agreement may be retained by the Borrower for use in the ordinary course of
its business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any Subsidiary) to
reimburse the Issuing Bank or the Banks, as applicable.
     (f) Section 2.08(e) is hereby added to the Credit Agreement to read in its
entirety as follows:
     (e) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the Borrower or the Majority Banks
determine in good faith that (i) the Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Banks, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent or any Bank), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Bank under any other
provision of this Agreement. The Borrower’s obligations under this paragraph
shall survive the termination of the aggregate Commitments and the repayment of
all other Obligations hereunder.
     (g) Section 2.13(a)(ii)(A) of the Credit Agreement is hereby restated in
its entirety as follows:
     (A) unless such issuance, increase, or extension would not cause the Letter
of Credit Exposure to exceed the lesser of (i) $300,000,000 minus the aggregate
amount of all then existing Hydrocarbon Cash Collateral and (ii) the aggregate
Commitments less the aggregate outstanding principal amount of all Advances;
     (h) Section 2.15 of the Credit Agreement is hereby deleted in its entirety.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 14

 



--------------------------------------------------------------------------------



 



     (i) The penultimate sentence in Section 4.05 of the Credit Agreement is
hereby restated in its entirety as follows:
     Since September 30, 2008, no Material Adverse Effect has occurred.
     (j) Section 3.02(a) of the Credit Agreement is hereby amended to delete the
“and” at the end thereof.
     (k) Section 3.02(b) of the Credit Agreement is hereby amended to delete the
“.” at the end thereof and replace it with “; and”.
     (l) Section 3.02(c) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (c) after giving effect to the receipt of the proceeds of the requested
Borrowing and the anticipated cash receipts and cash uses of the Borrower and
its Subsidiaries on the date of the applicable Borrowing and the next Business
Day, the aggregate balances in the Cash Management Accounts on such next
Business Day shall not be in excess of $25,000,000.
     (m) The introductory language of Section 5.01 of the Credit Agreement is
hereby restated in its entirety as follows:
     Section 5.01. Reporting Requirements. The Borrower will furnish to the
Administrative Agent:
     (n) Section 5.01(b) of the Credit Agreement is hereby restated in its
entirety as follows:
     (b) Monthly Financials. As soon as available and in any event within
35 days after the end of each month of each calendar year, commencing with the
month ending February 28, 2009, an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such month and unaudited
Consolidated statements of operations, changes in partners’ capital and cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the preceding fiscal year and ending with the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year and the actual to budgeted
performance, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments and the absence of footnotes) by the chief financial
officer, chief accounting officer or Vice President — Finance of the Ultimate
General Partner as having been prepared in accordance with GAAP, together with a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower proposes to take with
respect thereto.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 15

 



--------------------------------------------------------------------------------



 



     (o) Section 5.01(l) of the Credit Agreement is hereby amended to delete the
“and” at the end thereof.
     (p) Section 5.01(m) of the Credit Agreement is hereby amended to delete the
“.” at the end thereof and replace it with “;”.
     (q) Section 5.01(n) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (n) Interests in Real Property. As soon as available, but in any event
within 60 days after the end of each fiscal quarter of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2009, a summary of
substantially all new real property interests (including owned and leased
properties, easements and other property interests) acquired and recorded by the
Borrower or any Subsidiary (“Newly Acquired Real Property Report”) during the
preceding fiscal quarter;
     (r) Section 5.01(o) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (o) Capital Expenditures. As soon as available, but in any event within
45 days after the end of each fiscal quarter of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2009, a report
detailing Capital Expenditures (i) actually made during such fiscal year of the
Borrower compared to the budgeted amount therefor and (ii) projected for the
remainder of such fiscal year;
     (s) Section 5.01(p) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (p) Annual Budget. As soon as available, but in any event within 60 days
after the end of each fiscal year of the Borrower, an annual business plan and
budget of the Borrower and its Subsidiaries on a Consolidated basis, prepared on
a basis consistent with past practices, including forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent;
     (t) Section 5.01(q) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (q) 13 Week Cash Flow Budget and Monthly Operating Report. As soon as
available, but in any event within 35 days after the end of each calendar month,
(i) a rolling 13-week cash flow budget in form mutually satisfactory to the
Administrative Agent and the Borrower, including forecasts of receipts and
disbursements prepared by management of the Borrower and a comparison of actual
to budgeted performance and (ii) a report of key operating metrics in form
mutually satisfactory to the Administrative Agent and the Borrower; and
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 16

 



--------------------------------------------------------------------------------



 



     (u) Section 5.01(r) of the Credit Agreement is hereby added to read in its
entirety as follows:
     (r) Post-Closing Report. Within 90 days after the Sixth Amendment Effective
Date, a report on the progress of completing the post-closing requirements set
forth in Section 5.21.
     (v) Section 5.01 of the Credit Agreement is hereby amended by deleting the
last paragraph thereof in its entirety.
     (w) Section 5.13 of the Credit Agreement is hereby restated in its entirety
as follows:
     Section 5.13. Use of Proceeds. The proceeds of Advances will be used by the
Borrower (a) to refinance existing Debt to the extent not prohibited hereunder,
(b) for Capital Expenditures to the extent permitted by Section 6.12, (c) for
working capital, including the issuance of Letters of Credit, (d) to fund
Minimum Quarterly Distributions and Quarterly Distributions to the extent
permitted by Section 6.06, (e) to pay fees, costs and expenses owed pursuant to
this Agreement, (f) as Hydrocarbon Cash Collateral; provided, however,
Hydrocarbon Cash Collateral shall not (i) be provided to any Person other than
to secure or support trading on the New York Mercantile Exchange and (ii) exceed
$50,000,000 at any time outstanding and (g) for other general partnership
purposes. The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of the Borrowings will be used to purchase or carry
any margin stock in violation of Regulations T, U or X.
     (x) Section 5.17 of the Credit Agreement is hereby added in its entirety to
read as follows as follows:
     Section 5.17. Newly Acquired Real Property. Within 90 days (or such longer
period as permitted by the Collateral Agent in its sole discretion) after each
Newly Acquired Real Property Report is due but in any event within 180 days
after each Newly Acquired Real Property Report is due, the Collateral Agent
shall have received deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust, in form reasonably
satisfactory to the Collateral Agent and its counsel, covering all real property
interests owned by the Borrower and each Guarantor as reflected on the Newly
Acquired Real Property Report (other than any such real property that the
Collateral Agent and Majority Banks determine a perfected Lien is unnecessary
due to the cost in relation to the benefit; provided, however, that such
determination by the Majority Bank(s) shall not be required so long as the
aggregate amount of the cost of all real property with respect to which the
Collateral Agent has
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 17

 



--------------------------------------------------------------------------------



 



determined under this Section 5.17 a lien is unnecessary does not exceed
$5,000,000), duly executed by the Borrower or such Subsidiary.
     (y) Section 5.18 of the Credit Agreement is hereby added in its entirety to
read as follows:
     Section 5.18. Quarterly Update Calls. The Borrower shall have a periodic
update call with the Administrative Agent and the Banks within 45 days after the
last Business Day of each fiscal quarter of the Borrower (or at another time
reasonably requested by the Administrative Agent) to discuss matters reasonably
requested by the Administrative Agent and the Banks including but not limited to
progress updates on the Borrower’s strategic alternatives.
     (z) Section 5.20 of the Credit Agreement is hereby added in its entirety to
read as follows:
     Section 5.20. Deposit Accounts, Disbursement Accounts and Other Cash
Management Accounts. (a) The Borrower shall and cause its Subsidiaries to
maintain its deposit accounts, disbursement accounts and other cash management
accounts (collectively, the “Cash Management Accounts”) with a Bank or an
Affiliate of a Bank, provided, however, to the extent that a Cash Management
Account is with a Bank or an Affiliate of a Bank that ceases to be a party to
the Credit Documents, the Borrower shall cause such account to be transferred to
another Bank or closed within 30 days.
     (b) The Borrower and its Subsidiaries shall not maintain cash balances for
longer than 5 consecutive Business Days in excess of $25,000,000 in the
aggregate in their Cash Management Accounts (the “Maximum Cash Balance”). Any
amounts in excess of the Maximum Cash Balance after 5 consecutive Business Days
shall be immediately paid by the Borrower to the Advances (without a
corresponding Commitment reduction).
     (aa) Section 5.21 of the Credit Agreement is hereby added in its entirety
to read as follows:
     Section 5.21. Post-Closing Covenants for Sixth Amendment.
     (a) Within 90 days (or such longer period as permitted by the Collateral
Agent in its sole discretion) after the Sixth Amendment Effective Date, but in
any event within 180 days after the Sixth Amendment Effective Date, the Borrower
shall deliver to the Collateral Agent the following:
     (i) deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in form reasonably
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 18

 



--------------------------------------------------------------------------------



 



satisfactory to the Collateral Agent and its counsel, and covering all
unencumbered property interests held by the Borrower and each Guarantor as
reflected on the Perfection Certificate (other than any such real property that
the Collateral Agent and Majority Banks determine a perfected Lien is
unnecessary due to the cost in relation to the benefit; provided, however, that
such determination by the Majority Bank(s) shall not be required so long as the
aggregate amount of the cost of all real property with respect to which the
Collateral Agent has determined under this Section 5.21(a)(i) a lien is
unnecessary does not exceed $10,000,000), duly executed by the Borrower or such
Guarantor;
     (ii) account control agreements in form reasonably satisfactory to the
Collateral Agent and duly executed by the appropriate parties with respect to
each deposit account and each securities account of the Borrower and each
Subsidiary that is not already the subject to an account control agreement in
favor of the Collateral Agent; and
     (iii) evidence that all insurance required to be maintained pursuant to the
Credit Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Banks,
as an additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Borrower
and its Subsidiaries that constitute Collateral.
     (b) Within 45 days after the Sixth Amendment Effective Date, the Borrower
shall deliver to the Collateral Agent, a complete and duly executed updated
Perfection Certificate in form and substance reasonably satisfactory to counsel
to the Administrative Agent.
     (bb) Sections 6.01 through 6.04 of the Credit Agreement are hereby restated
in their entirety as follows:
     Section 6.01. Liens, Etc. The Borrower will not create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien, or enter into any agreement with any other Person not to create
any Lien, on or with respect to any of its properties of any character
(including accounts receivable) whether now owned or hereafter acquired, or sign
or file, or permit any Subsidiary to sign or file, under the Uniform Commercial
Code of any jurisdiction, a financing statement that names the Borrower or any
Subsidiary as debtor (except in connection with true leases), or sign, or permit
any Subsidiary to sign, any security agreement authorizing any secured party
thereunder to file such a financing statement (except in connection with true
leases), excluding, however, from the operation of the foregoing restrictions
the following:
     (a) Liens created by the Security Documents;
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 19

 



--------------------------------------------------------------------------------



 



     (b) Permitted Liens;
     (c) Liens securing obligations of such Person as lessee under Capital
Leases permitted by Section 6.02(f);
     (d) purchase-money Liens on property acquired or held by the Borrower or
any Subsidiary in the ordinary course of business, to secure the purchase price
of such property or to secure Debt incurred solely for the purpose of financing
the acquisition of such property to be subject to such Liens, or Liens existing
on any such property at the time of acquisition thereof (or at the time the
Borrower acquires the Subsidiary owning such property), or renewals or
refinancings of any of the foregoing Liens for the same or a lesser amount;
provided, however, that (i) no such Lien may extend to or cover any property
other than the property being acquired and improvements and accessions thereto
and proceeds thereof, (ii) no such renewal or refinancing may extend to or cover
any property not previously subject to the Lien being renewed or refinanced,
(iii) the Debt secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (iv) the aggregate principal amount of Debt at any time outstanding secured
by such Liens may not exceed the amount permitted by paragraph 6.02(f);
     (e) the negative pledge contained in the Note Agreement and the negative
pledge contained in any agreement, instrument or document executed at any time
in connection with Debt permitted by Section 6.02(k); provided, however that any
such negative pledge in connection with Debt permitted by Section 6.02(k) shall
not place any restriction on the creation or existence of any Lien now or
hereafter securing the Obligations or, as a result of the creation or existence
of any Lien securing the Obligations, cause or require the creation of any Lien
securing such Debt;
     (f) options, put and call arrangements, rights of first refusal, setoff
rights and customary limitations and restrictions constituting negative pledges
contained in, and limited to, specific leases, licenses, conveyances,
partnership agreements and co owners’ agreements, and similar conveyances and
agreements to the extent that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes
for which such Property is held or materially impair the value of such Property
subject thereto;
     (g) Liens incurred in the ordinary course of business of the Borrower or
any Subsidiary with respect to obligations (other than Debt for borrowed money)
that do not exceed $10,000,000 at any one time outstanding;
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 20

 



--------------------------------------------------------------------------------



 



     (h) licenses or leases or subleases as licensor, lessor or sublessor of any
of its Property, including intellectual property, in the ordinary course of
business;
     (i) Liens represented by the escrow of cash or Permitted Investments
securing the obligations of the Borrower or any Subsidiary under any agreement
to acquire, or pursuant to which it acquired, any Property, which Liens secure
the obligations of the Borrower or such Subsidiary to the seller of such
Property, provided that such acquisition is permitted pursuant to the terms of
this Agreement;
     (j) any Lien permitted by any Mortgage;
     (k) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets,
provided that such merger agreement, stock or asset purchase agreement or
similar agreement in respect of the disposition of such asset is permitted
pursuant to the terms of this Agreement;
     (l) the negative pledge contained in the Promissory Note of Crosstex
Louisiana Energy, L.P. dated April 2, 2004, payable to the order of Borrower;
and
     (m) Liens on any Hydrocarbon Cash Collateral permitted under Section
5.13(f).
     Section 6.02. Debt. The Borrower will not create, incur, assume or suffer
to exist, or permit any Subsidiary to create, incur, assume or suffer to exist,
any Debt other than the following:
     (a) Debt under the Credit Documents;
     (b) Debt existing on the date of this Agreement and described in
Schedule 6.02, including renewals and refinancings of such Debt, so long as the
principal amount thereof is not increased (other than to pay any associated
premiums, fees and expenses);
     (c) Debt under one or more Interest Rate Contract or Hydrocarbon Hedge
Agreement (provided that the parties to this Agreement hereby agree that the
obligations of the Borrower to the Banks in respect of any Interest Rate
Contract or Hydrocarbon Hedge Agreement are secured by the Security Documents,
but only, with respect to each such Bank, if and so long as such Bank remains a
Bank);
     (d) Debt in respect of endorsement of negotiable instruments in the
ordinary course of business;
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 21

 



--------------------------------------------------------------------------------



 



     (e) Debt between the Borrower and any Subsidiary or between Subsidiaries,
provided that (i) such Debt is noted on the books and records of the Borrower
and its Subsidiaries and (ii) in the case of any Debt owed by the Borrower to
any Subsidiary that is not a Guarantor, such Debt is subordinated to the
Obligations of the Borrower under the Credit Documents on terms and conditions,
and pursuant to documentation, in form and substance satisfactory to the
Administrative Agent in its sole reasonable discretion;
     (f) Debt in respect of Capital Leases and Debt secured by Liens permitted
by Section 6.01(d) not exceeding $70,000,000 in aggregate amount equivalent to
principal at any time outstanding;
     (g) [Intentionally Omitted];
     (h) if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a Capital Lease, then, any such Debt which may be attributable to the
Eunice Lease Documents;
     (i) unsecured Debt in addition to Debt otherwise permitted herein, not
exceeding $30,000,000 in aggregate principal amount at any time outstanding,
provided that if such Debt is issued or incurred on or after the Sixth Amendment
Effective Date, such Debt has been issued or incurred by the Borrower or a
Subsidiary that is a Guarantor;
     (j) Debt under the Note Agreement in an aggregate principal amount not to
exceed $480,000,000 (not including the amount of any PIK Notes) as such amount
shall be reduced by the scheduled amortization repayments of principal; and
     (k) unsecured Funded Debt of the Borrower and/or a Finance Entity and/or
any unsecured guaranty by the Borrower or any Guarantor of such Funded Debt of
the Borrower or any Affiliate of the Borrower; provided that (i) the Borrower is
in compliance with Section 6.14 immediately after giving effect to the
incurrence of any such Funded Debt or guaranty determined based upon the
outstanding amount of Funded Debt of the Borrower and its Subsidiaries on a
Consolidated basis immediately after giving effect to such incurrence, EBITDA
for the four fiscal quarters most recently ended on or before the date of such
incurrence and the maximum Leverage Ratio allowed as of the end of the fiscal
quarter most recently ended on or prior to the date of such incurrence (and in
the case of any guaranty of Funded Debt of the Borrower or any other Affiliate
of the Borrower, the aggregate amount of such Funded Debt so guaranteed shall be
“Funded Debt” of the Borrower for purposes of calculating the Leverage Ratio),
(ii) such Funded Debt does not impose any financial or other “maintenance”
covenants on the Borrower or any of the Subsidiaries that are more onerous than
the
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 22

 



--------------------------------------------------------------------------------



 



covenants set forth in this Agreement, (iii) such Funded Debt shall not require
any scheduled payment on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) prior to the Termination Date and
(iv) such Funded Debt shall contain terms and conditions that are customary for
such transactions.
     Section 6.03. Mergers, Acquisitions, Etc. The Borrower will not merge or
consolidate with or into, or sell, lease, transfer or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property (whether now owned or hereafter acquired) to, or enter into
any Acquisition, or permit any Subsidiary to do any of the foregoing, except for
the following:
     (a) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower or any Subsidiary may make any Acquisition whereby the
sole cash compensation paid by the Borrower or any Subsidiary for such
Acquisition is made from Excess Proceeds; provided, however, that any such
Acquisition shall be permitted only if, (i) before the effectiveness of such
Acquisition and to the extent required by the Majority Banks, the Borrower
delivers to the Collateral Agent (A) guaranties, mortgages, deeds of trust,
security agreements, releases, UCC financing statements and UCC terminations,
duly executed by the parties thereto, in form and substance satisfactory to the
Collateral Agent and accompanied by UCC searches, title investigations and legal
opinions (except with respect to priority) demonstrating that, upon the
effectiveness of such Acquisition and the recording and filing of any necessary
documentation, the Collateral Agent will have an Acceptable Security Interest on
the Property to be acquired and (B) evidence of company authority to enter into
and environmental assessments with respect to such Acquisition; (ii) the
Borrower or such Guarantor is the acquiring or surviving entity; (iii) no
Default or Event of Default exists and the Acquisition would not reasonably be
expected to cause a Default or Event of Default; (iv) after giving effect to
such Acquisition on a pro forma basis, the Borrower would have been in
compliance with all of the covenants contained in this Agreement, including,
without limitation, Sections 6.13 and 6.14 as of the end of the most recent
fiscal quarter, (v) the acquisition target is in the same or similar line of
business as Borrower and its Subsidiaries, and (vi) the terms of Section 6.10
are satisfied;
     (b) so long as no Default has occurred and is continuing or would be caused
thereby, any Subsidiary may sell or otherwise transfer all of its Property to,
or merge into or consolidate with, any other Subsidiary or the Borrower;
provided, however, that any such disposition, merger or consolidation shall be
permitted only if, before the effectiveness of such disposition, merger or
consolidation and to the extent reasonably required
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 23

 



--------------------------------------------------------------------------------



 



by the Administrative Agent, the Borrower delivers to the Collateral Agent
documents of the type described in the proviso to clause (a) above;
     (c) so long as no Default has occurred and is continuing or would be caused
thereby, any Subsidiary of the Borrower may sell or otherwise transfer all of
its Property to, or merge into or consolidate with, any other Person so long as
such transaction is not prohibited by Section 6.04;
     (d) any Subsidiary of the Borrower may dissolve so long as all of its
Property is distributed to the Borrower or a Subsidiary; provided that if such
dissolving Subsidiary is a Guarantor, all of its Property shall be distributed
to the Borrower or another Guarantor;
     (e) the Borrower and its Subsidiaries may acquire Property in the ordinary
course of business;
     (f) the El Paso Acquisition; and
     (g) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower may merge with or consolidate with any other Person,
provided, however, that such merger or consolidation shall be permitted only if,
(i) the Borrower is the surviving entity of such merger or consolidation,
(ii) no Change of Control results therefrom, (iii) immediately after giving
effect to such merger or consolidation, the Leverage Ratio and the Interest
Charge Coverage Ratio shall not be negatively impacted, (iv) the Collateral
Agent will have an Acceptable Security Interest in all of the Collateral and
each Guarantor will remain a Guarantor of the Obligations (unless such Guarantor
is dissolved or merged into another Guarantor in connection with such
transaction as otherwise permitted by this Section 6.03), and (v) the result of
such merger taken as a whole will not be materially adverse to the interests of
the Banks; provided, however, if as a result of such transaction the Borrower’s
entity type (e.g., corporation, partnership, limited liability company or other)
or tax nature changes (A) the Borrower shall deliver to the Banks such opinions
of counsel and corporation, limited liability company or partnership documents
in connection therewith as the Majority Bank(s) may reasonably request and
(B) the Borrower and the Banks agree that this Agreement will be amended in a
manner reasonably satisfactory to the Majority Banks(s) (x) to make appropriate
changes to reflect any changes to the entity type and/or tax nature of the
Borrower while preserving the substance and terms of this Agreement and
(y) without the payment of a consent fee or other fee with respect solely to the
amendments to this Agreement specified in clause (x).
     Section 6.04. Sales, Etc. of Property. The Borrower will not sell, lease,
transfer or otherwise dispose of, or permit any Subsidiary to sell,
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 24

 



--------------------------------------------------------------------------------



 



lease, transfer or otherwise dispose of, any of its Property, except for the
following:
     (a) sales of inventory in the ordinary course of business;
     (b) sales, leases, transfers and other dispositions in the ordinary course
of business of worn out or other Property that is no longer useful in the
conduct of the business of the Borrower or any Subsidiary;
     (c) liquidations or other dispositions of cash and Permitted Investments;
     (d) so long as no Default has occurred and is continuing or would be caused
thereby, sales and other transfers of Property from the Borrower or any
Subsidiary to the Borrower or to any other Subsidiary; provided, however, that
any such sale or other transfer of real property or equity interests shall be
permitted only if, before the effectiveness of such sale or other transfer and
to the extent required by the Majority Banks, the Borrower delivers to the
Collateral Agent documents of the type described in the proviso to
Section 6.03(a);
     (e) sales of Property resulting from the condemnation thereof;
     (f) sales or discounts of overdue accounts receivable in the ordinary
course of business, in connection with the compromise or collection thereof;
     (g) so long as no Default has occurred and is continuing or would be caused
thereby, sales, leases, transfers and other dispositions of Property for
consideration not exceeding $10,000,000 in the aggregate in any fiscal year of
the Borrower (such amount not to include the proceeds of the Arkoma Sale, any
sale, lease, or transfer permitted in clause (h) herein after the Sixth
Amendment Effective Date, or other disposition permitted by any of the other
provisions of this Section 6.04), provided that the Net Cash Proceeds thereof
are used to prepay the Advances to the extent required by Section 2.04(b);
     (h) sales or transfers of new equipment by the Borrower or any Subsidiary
in the ordinary course of business consistent with historical practice to any
Person whereby the Borrower or any Subsidiary shall then or thereafter rent or
lease as lessee such new equipment or any part thereof to use for substantially
the same purpose or purposes as such new equipment sold or transferred; and
     (i) relatively contemporaneous like-kind exchanges in the ordinary course
of business and consistent with historical practice not to exceed $10,000,000 in
the aggregate in any fiscal year.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 25

 



--------------------------------------------------------------------------------



 



     (cc) Section 6.06 of the Credit Agreement is hereby restated in its
entirety as follows:
     Section 6.06. Distributions, Etc. The Borrower will not pay any management
fee or similar fee of any sort to any Affiliate thereof or to any other Person,
declare or pay any dividends or distributions, purchase, redeem, retire, defease
or otherwise acquire for value any of its equity interests or any warrants,
rights or options to acquire such equity interests, now or hereafter
outstanding, return any capital to its equity-holders as such, or make any
distribution of Property, equity interests, warrants, rights, options,
obligations or securities to its equity-holders as such, or permit any
Subsidiary to purchase, redeem, retire, defease or otherwise acquire for value
any equity interests in the Borrower or any warrants, rights or options to
acquire such equity interests or to pay any such fee, except for the following:
     (a) the Borrower and any Subsidiary may pay any management fee or similar
fee of any sort to any Affiliate of the Borrower or its Subsidiaries pursuant to
the Borrower Partnership Agreement, the CESL Partnership Agreement or the
Omnibus Agreement;
     (b) provided that no PIK Notes are outstanding and no Default has occurred
and is continuing or would be caused thereby (i) so long as the Leverage Ratio
is less than 4.25:1.00 but greater than or equal to 4.00:1.00 (after giving pro
forma effect to such Minimum Quarterly Distributions described hereunder), the
Borrower may declare and pay Minimum Quarterly Distributions and (ii) so long as
the Leverage Ratio is less than 4.00:1.00 (after giving pro forma effect to such
Quarterly Distributions described hereunder), the Borrower may declare and pay
Quarterly Distributions;
     (c) the Borrower may pay Minimum Quarterly Distributions and Quarterly
Distributions within 60 days after the date of declaration thereof if, at the
date of declaration, such payment would comply with clause (b) of this
Section 6.06;
     (d) the Borrower and its Subsidiaries may declare and pay dividends and
other distributions payable solely in Equity Interests; and
     (e) any Subsidiary may pay dividends, or make other distributions, to the
Borrower or to any wholly-owned Subsidiary of the Borrower.
     (dd) Section 6.12 of the Credit Agreement is hereby restated in its
entirety as follows:
     Section 6.12. Capital Expenditures. The Borrower will not, or permit any
Subsidiary to, make or become legally obligated to make any
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 26

 



--------------------------------------------------------------------------------



 



Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower and its Subsidiaries
during each fiscal year set forth below, the amount set forth opposite such
fiscal year;

      Fiscal Year   Amount  
2009
  $120,000,000
2010
  $75,000,000

provided, however; that (i) any amounts of permitted Capital Expenditures not
made during any fiscal year may be carried forward and expended during the
subsequent fiscal year, (ii) Capital Expenditures in the amount of $18,400,000
that, in accordance with GAAP, have been accrued by the Borrower on its
financial statements for the fiscal year ended December 31, 2008 but made in
2009 shall be excluded when calculating the Capital Expenditures made in 2009,
and (iii) the limitation on Capital Expenditures set forth above for fiscal year
2010 shall not apply after the Leverage Ratio as of the end of each fiscal
quarter for four consecutive four fiscal quarters for the Borrower and its
Subsidiaries on a Consolidated basis is less than 4.25 to 1.00. Notwithstanding
anything to the contrary contained herein, Capital Expenditures made with Excess
Proceeds shall be excluded from the calculation of aggregate Capital
Expenditures permitted hereunder for any fiscal year.
     (ee) Section 6.13 of the Credit Agreement is hereby restated in its
entirety as follows:
     Section 6.13. Interest Charge Coverage Ratio. The Borrower shall not, as of
the end of any fiscal quarter, permit the Interest Charge Coverage Ratio for the
Borrower and its Subsidiaries on a Consolidated basis to be less than the ratio
set forth below opposite such period:

          Minimum Interest Period Ending   Charge Coverage Ratio
March 31, 2009
  1.75 to 1.00
June 30, 2009
  1.50 to 1.00
September 30, 2009
  1.30 to 1.00
December 31, 2009
  1.15 to 1.00
March 31, 2010
  1.25 to 1.00
June 30, 2010
  1.50 to 1.00
September 30, 2010 and December 31, 2010
  1.75 to 1.00
March 31, 2011 and thereafter
  2.50 to 1.00

     (ff) Section 6.14 of the Credit Agreement is hereby restated in its
entirety as follows:
     Section 6.14. Leverage Ratio. The Borrower shall not, as of the end of any
fiscal quarter, permit the Leverage Ratio for the Borrower and
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 27

 



--------------------------------------------------------------------------------



 



its Subsidiaries on a Consolidated basis to be greater than the ratio set forth
below opposite such period:

      Period Ending   Maximum Leverage Ratio
March 31, 2009
  7.25 to 1.00
June 30, 2009 and September 30, 2009
  8.25 to 1.00
December 31, 2009
  8.50 to 1.00
March 31, 2010
  8.00 to 1.00
June 30, 2010
  6.65 to 1.00
September 30, 2010
  5.25 to 1.00
December 31, 2010
  5.00 to 1.00
March 31, 2011 and thereafter
  4.50 to 1.00

     (gg) Section 6.17 of the Credit Agreement is hereby restated in its
entirety as follows:
     The Borrower may not make any optional or scheduled payments or prepayments
on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise) in respect of the Private Notes prior to the
Termination Date, other than scheduled principal payments (including, but not
limited to, mandatory prepayments) and optional prepayments made in connection
with the Noteholder Leverage Fee. The Borrower will not amend, supplement or
otherwise modify any term of the Note Agreement without the prior written
consent of the Majority Banks, which consent will not be unreasonably withheld,
which amendment, supplement or modification would have the effect of
(i) increasing the outstanding principal amount of the Note Obligations over
$480,000,000, (ii) increasing the rate of interest except with respect to
imposing the default rate as provided for in the Note Agreement on the date
hereof or any fees charged on the Note Obligations, (iii) adding any affirmative
covenant, negative covenant or event of default; (iv) changing any affirmative
covenant, negative covenant or event of default, or any definition used therein,
if such change is adverse to the Borrower; or (v) making any other change
materially adverse to the interests of the Banks.
     (hh) Section 6.21 of the Credit Agreement is hereby added in its entirety
to read as follows:
     Section 6.21. Hydrocarbon Hedge Agreements and Interest Rate Contracts. The
Borrower shall not and will not permit any Subsidiary to be a party to or in any
manner liable on any Hydrocarbon Hedge Agreement or Interest Rate Contract
except:
     (a) Hydrocarbon Hedge Agreements with the purpose and effect of hedging
prices on Hydrocarbons that are (i) consistent in all material respects with the
Borrower’s risk management policies and historical practices and (ii) not
speculative in nature.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 28

 



--------------------------------------------------------------------------------



 



     (b) Interest Rate Contracts with the purpose and effect of fixing interest
rates on a principal amount of indebtedness of the Borrower that is accruing
interest at a variable rate that are (i) consistent with the Borrower’s risk
management policies and historical practices and (ii) not speculative in nature;
and
     (c) Except for the Collateral under the Security Documents with respect to
the Obligations, no Hydrocarbon Hedge Agreement or Interest Rate Contract
maintained with any Bank or any Affiliate of a Bank shall require the Borrower
or any Subsidiary to put up money, assets or other security against the event of
its nonperformance prior to actual default by the Borrower or any Subsidiary in
performing its obligations. No documents evidencing a Hydrocarbon Hedge
Agreement or Interest Rate Contract maintained with any Bank or any Affiliate of
a Bank shall be amended or modified in any way to advantage a counterparty
thereto without amending or modifying all Hydrocarbon Hedge Agreements or
Interest Rate Contracts (as applicable) maintained with any Bank or any
Affiliate of a Bank to equally advantage such other counterparties.
     (ii) A new paragraph is added to the end of Section 7.06 of the Credit
Agreement to read in its entirety as follows:
     Following the application of proceeds pursuant to the first five clauses
contained in this Section 7.06, but before any surplus is paid over to the
Borrower, the Administrative Agent shall apply proceeds to the ratable payment
of all other Obligations which relate to any Cash Management Agreement between
the Borrower or any Subsidiary and a Cash Management Bank and which are owing to
the Administrative Agent, the Collateral Agent, the Banks and their Affiliates.
     (jj) Section 8.12 of the Credit Agreement is hereby added in its entirety
to read as follows:
     Section 8.12. Cash Management Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to those Banks or
their Affiliates which are counterparties to any Cash Management Agreement with
the Borrower or any of its Subsidiaries and are parties to the Intercreditor
Agreement on a pro rata basis in respect of any obligations of the Borrower or
any of its Subsidiaries which arise under any such Cash Management Agreement
that is in effect while such Person or its Affiliate is a Bank, but only while
such Person or its Affiliate is a Bank, including any Cash Management Agreements
between such Persons in existence prior to the Sixth Amendment Effective Date.
No Bank or any Affiliate of a Bank shall have any voting rights under any
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 29

 



--------------------------------------------------------------------------------



 



Credit Document as a result of the existence of obligations owed to it under any
such Cash Management Agreements.
     (kk) Section 9.18 of the Credit Agreement is hereby restated in its
entirety as follows:
     Section 9.18. [Intentionally Omitted]
     (ll) Exhibit B to the Credit Agreement is hereby substituted with the
Exhibit B attached hereto for all purposes under the Credit Agreement and any
reference to Exhibit B in the Credit Documents shall refer to the Exhibit B
attached hereto.
     Section 2. Consent. The Banks executing this Amendment hereby consent to
the execution of the Letter Amendment No. 4 to Amended and Restated Note
Purchase Agreement among the Borrower, the Guarantors and the holders of the
Note Obligations party thereto in substantially the form of Exhibit A attached
hereto. Such consent is limited to the extent described herein and shall not be
construed as a consent to any other amendment or modification of the Note
Agreement or any document otherwise related thereto that is otherwise prohibited
by the terms of the Credit Agreement, the Intercreditor Agreement or any other
Credit Document.
     Section 3. Conditions Precedent. This Amendment shall become effective as
of the date first set forth above upon the satisfaction of the following
conditions precedent:
     (a) The Administrative Agent shall have received each of the following:
     (1) this Amendment, duly executed by the Borrower, the Majority Banks, the
Administrative Agent and the Collateral Agent;
     (2) the acknowledgment attached to this Amendment, duly executed by each
Guarantor;
     (3) an executed copy of the Letter Amendment No. 4 to Amended and Restated
Note Purchase Agreement on terms and conditions reasonably satisfactory to the
Majority Banks, including but not limited to the consent of the Required Holders
of this Amendment (as such term is defined in the Note Agreement);
     (4) an executed copy of an amendment to the Intercreditor Agreement;
     (5) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Credit Documents to which the Borrower and such Guarantor is a party
or is to be a party;
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 30

 



--------------------------------------------------------------------------------



 



     (6) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that the Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business;
     (7) the Administrative Agent shall have received payment or evidence of
payment of (i) all reasonable fees and expenses owed by the Borrower to the
Administrative Agent including, without limitation, the reasonable fees and
expenses of Winstead PC, counsel to the Administrative Agent and FTI Consulting,
Inc., advisor to the Administrative Agent; and (ii) all other fees agreed to be
paid by the Borrower;
     (8) the Administrative Agent shall have received for the account of each
Bank executing this Amendment an amendment fee equal to 0.50% multiplied by such
Bank’s Commitment;
     (9) the Administrative Agent shall have received a completed and duly
executed Perfection Certificate (the “Perfection Certificate”) in form and
substance reasonably satisfactory to the Administrative Agent; and
     (10) the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by the Administrative Agent
and the Banks.
     (b) The representations and warranties set forth in Section 4 of this
Amendment shall be true and correct on and as of the date hereof.
     Section 4. Representations and Warranties. The Borrower represents and
warrants to the Banks, the Administrative Agent and the Collateral Agent as set
forth below:
     (a) The execution, delivery and performance by the Borrower of this
Amendment are within the Borrower’s legal powers, have been duly authorized by
all necessary partnership action and do not (i) contravene the Borrower
Partnership Agreement, (ii) violate any applicable Governmental Rule, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (iii) conflict with or result in the breach of, or constitute a default
under, any loan agreement, indenture, mortgage, deed of trust or lease, or any
other contract or instrument binding on or affecting the Borrower or any
Subsidiary or any of their respective properties, the conflict, breach or
default of which could reasonably be expected to have a Material Adverse Effect,
or (iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Borrower, other than Liens permitted by
the Credit Agreement.
     (b) No Governmental Action is required for the due execution, delivery or
performance by the Borrower of this Amendment.
     (c) Assuming due execution and delivery by the Majority Banks, the
Administrative Agent and the Collateral Agent, this Amendment constitutes legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 31

 



--------------------------------------------------------------------------------



 



with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether such enforceability is considered in any proceeding in
law or in equity).
     (d) The execution, delivery and performance of this Amendment do not
adversely affect the enforceability of any Lien of the Security Documents.
     (e) The quarterly and annual financial statements most recently delivered
to the Banks pursuant to Sections 5.01(c) and (d) of the Credit Agreement fairly
present in all material respects the Consolidated financial condition of the
Borrower and its Subsidiaries as of the respective dates thereof and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the respective fiscal periods ended on such dates, all in accordance with GAAP
applied on a consistent basis (subject to normal year-end audit adjustments and
the absence of footnotes in the case of the quarterly financial statements).
Since September 30, 2008, no Material Adverse Effect has occurred. The Borrower
and its Subsidiaries have no material contingent liabilities except as disclosed
in such financial statements or the notes thereto.
     (f) There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any Subsidiary before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.
     (g) The representations and warranties made by the Borrower and the
Guarantors contained in Article IV of the Credit Agreement and in each of the
other Credit Documents are true and correct in all material respects on and as
of the date hereof, as though made on and as of such date, other than any such
representations or warranties that, by the their terms, refer to a specific
date, in which case as of such specific date.
     (h) No event has occurred and is continuing, or would result from the
effectiveness of this Amendment, which constitutes a Default.
     (i) As of the date hereof, the Borrower has no (a) Material Subsidiaries
other than those listed on Schedule 6(a) and (b) non-Material Subsidiaries other
than those listed on Schedule 6(b).
     Section 5. Reference to and Effect on the Credit Agreement.
     (a) On and after the effective date of this Amendment each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 32

 



--------------------------------------------------------------------------------



 



     (b) Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all obligations stated to be secured thereby
under the Credit Documents.
     (c) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Bank under any of the Credit
Documents or constitute a waiver of any provision of any of the Credit
Documents.
     Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of an originally executed counterpart
of this Amendment.
     Section 7. Governing Law; Binding Effect. This Amendment shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Texas, and shall be binding upon the Borrower, the Administrative Agent, the
Collateral Agent, each Bank and their respective successors and assigns.
     Section 8. Costs and Expenses. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.
     Section 9. Release. As a material part of the consideration for the
Administrative Agent and the Banks entering into this Amendment, the Borrower
and each Guarantor executing this Amendment (collectively “Releasor”) agree as
follows (the “Release Provision”):
     (a) Releasor hereby releases and forever discharges the Administrative
Agent and each Bank and the Administrative Agent’s and each Bank’s predecessors,
successors, assigns, officers, managers, directors, shareholders, employees,
agents, attorneys, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Bank
Group”) jointly and severally from any and all claims, counterclaims, demands,
damages, suits, actions, and causes of action of any nature whatsoever occurring
prior to the date hereof, including, without limitation, all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or
in equity, presently possessed, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, presently accrued, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (“Claims”), which Releasor may have or claim to have against any of
Bank Group, in each case to the extent such Claims arose out of or relate to the
Credit Agreement or the transactions
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 33

 



--------------------------------------------------------------------------------



 



contemplated thereby; except, as to any member of the Bank Group, to the extent
that any such Claims results from any of gross negligence or willful misconduct
of that member.
     (b) Releasor agrees not to sue any of Bank Group or in any way assist any
other person or entity in suing Bank Group with respect to any claim released
herein. The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.
     (c) Releasor acknowledges, warrants, and represents to Bank Group that:
     (1) Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and discussed the Release
Provision with Releasor. Before execution of this Amendment, Releasor has had
adequate opportunity to make whatever investigation or inquiry it may deem
necessary or desirable in connection with the subject matter of the Release
Provision.
     (2) Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Bank Group has not made any representation with respect to the
Release Provision except as expressly set forth herein.
     (3) Releasor has executed the Release Provision with the understanding that
the Banks are relying on it in agreeing to enter into this Agreement and that
the Banks would not execute this Amendment unless Releasor executed the Release
Provision.
     (4) Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity (other than the conveyance
pursuant to the Security Documents)..
     (d) Releasor understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and each Bank to
enter into this Amendment.
     (e) It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed strictly in accordance with its
terms.
     (f) If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 34

 



--------------------------------------------------------------------------------



 



     THIS WRITTEN AMENDMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page blank; signature pages follow]
SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 35

 



--------------------------------------------------------------------------------



 



     Executed as of the date first set forth above.

            CROSSTEX ENERGY, L.P.
      By:   Crosstex Energy GP, L.P.,
its general partner               By:   Crosstex Energy GP, LLC,
its general partner                     By:   /s/ Michael Garberding        
Name:   MICHAEL GARBERDING       Title:   VICE PRESIDENT — FINANCE     

SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Page 1





--------------------------------------------------------------------------------



 



     Each of the undersigned, as guarantors under the Second Amended and
Restated Subsidiary Guaranty dated as of November 1, 2005 (the “Guaranty”),
hereby (a) consents to this Amendment, and (b) confirms and agrees that the
Guaranty is and shall continue to be in full force and effect and is ratified
and confirmed in all respects, except that, on and after the effective date of
the Amendment each reference in the Guaranty to “the Credit Agreement,”
“thereunder,” “thereof,” “therein” or any other expression of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as modified by this Amendment.

            CROSSTEX ENERGY SERVICES, L.P.
      By:   Crosstex Operating GP, LLC,
its general partner                       By:   /s/ Michael Garberding        
Name:   Michael Garberding        Title:   Vice President — Finance     

            CROSSTEX OPERATING GP, LLC
CROSSTEX ENERGY SERVICES GP, LLC
CROSSTEX LIG, LLC
CROSSTEX TUSCALOOSA, LLC
CROSSTEX LIG LIQUIDS, LLC
CROSSTEX PROCESSING SERVICES, LLC
CROSSTEX PELICAN, LLC
      By:   /s/ Michael Garberding         Name:   Michael Garberding       
Title:   Vice President — Finance     

SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Signature Page





--------------------------------------------------------------------------------



 



                  CROSSTEX ACQUISITION MANAGEMENT, L.P.
CROSSTEX MISSISSIPPI PIPELINE, L.P.
CROSSTEX ALABAMA GATHERING SYSTEM, L.P.
CROSSTEX MISSISSIPPI INDUSTRIAL GAS SALES, L.P.
CROSSTEX GULF COAST TRANSMISSION LTD.
CROSSTEX GULF COAST MARKETING LTD.
CROSSTEX CCNG GATHERING LTD.
CROSSTEX CCNG PROCESSING LTD.
CROSSTEX CCNG TRANSMISSION LTD.
CROSSTEX TREATING SERVICES, L.P.
CROSSTEX NORTH TEXAS PIPELINE, L.P.
CROSSTEX NORTH TEXAS GATHERING, L.P.
CROSSTEX NGL MARKETING, L.P.
CROSSTEX NGL PIPELINE, L.P.            By:   Crosstex Energy Services GP, LLC,
general partner of each above limited partnership               By:   /s/
Michael Garberding         Name:   Michael Garberding        Title:   Vice
President — Finance     

            SABINE PASS PLANT FACILITY JOINT VENTURE
      By:   Crosstex Processing Services, LLC,
as general partner, and               By:   Crosstex Pelican, LLC, as general
partner                     By:   /s/ Michael Garberding         Name:   Michael
Garberding        Title:   Vice President — Finance     

SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT — Signature Page





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent,
a Bank and an Issuing Bank
      By:   /s/ Tyler D. Levings         Name:   Tyler D. Levings       Title:  
Senior Vice President     





--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA
      By:   /s/ David G. Mills         Name:   David G. Mills        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF SCOTLAND plc, New York Branch
      By:   /s/ Karen Weich         Name:   Karen Weich        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
      By:   /s/ Yoram Dankner         Name:   Yoram Dankner        Title:  
Managing Director              By:   /s/ Miriam Trautmann         Name:   Miriam
Trautmann        Title:   Director     

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ Tom McGraw         Name:   Tom McGraw        Title:   Managing
Director     

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Gregory E. George         Name:   GREGORY E. GEORGE       
Title:   Managing Director              By:   /s/ Larry Robinson         Name:  
Larry Robinson        Title:   Director     

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Amy Pincu         Name:   Amy Pincu        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Peter L. Sefzik         Name:   PETER L. SEFZIK        Title:  
SENIOR VICE PRESIDENT     

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK BA “RABOBANK
NEDERLAND” NEW YORK BRANCH
      By:   /s/ Jeff P. Geisbauer         Name:   Jeff P. Geisbauer       
Title:   Vice President              By:   /s/ Rebecca O. Morrow         Name:  
Rebecca O. Morrow        Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP.
      By:   /s/ Darrell Holley         Name:   Darrell Holley        Title:  
Managing Director              By:   /s/ Casey Lowary         Name:   Casey
Lowary        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            GUARANTY BANK
      By:   /s/ Christopher S. Parada         Name:   Christopher S. Parada     
  Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ John Runger         Name:   John Runger        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            KEY BANK, N.A.
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   AVP   

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President   

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BANK
      By:   /s/ Tom Gurbach         Name:   Tom Gurbach        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            NATIXIS
      By:   /s/ Daniel Payer         Name:   Daniel Payer        Title:  
Director              By:   /s/ Louis P. Laville, III         Name:   Louis P.
Laville, III        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            SCOTIABANC INC.
      By:   /s/ J. F. Todd         Name:   J. F. Todd        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            STERLING BANK
      By:   /s/ Jeff Forbis         Name:   Jeff Forbis        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ William Ginn         Name:   William Ginn        Title:  
General Manager   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/ Janet R. Naifeh         Name:   Janet R. Naifeh        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney         Name:   Daria Mahoney        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(a)
Material Subsidiaries
Crosstex Energy Services, L.P. (DE domestic)
Crosstex Operating GP, LLC (DE domestic)
Crosstex Energy Services GP, LLC (DE domestic)
Crosstex LIG, LLC (LA domestic)
Crosstex Tuscaloosa, LLC (LA domestic)
Crosstex LIG Liquids, LLC (LA domestic)
Crosstex Acquisition Management, L.P. (DE domestic)
Crosstex Mississippi Pipeline, L.P. (DE domestic)
Crosstex Alabama Gathering System, L.P. (DE domestic)
Crosstex Mississippi Industrial Gas Sales, L.P. (DE domestic)
Crosstex Gulf Coast Transmission Ltd. (TX domestic)
Crosstex Gulf Coast Marketing Ltd. (TX domestic)
Crosstex CCNG Gathering Ltd. (TX domestic)
Crosstex CCNG Processing Ltd. (TX domestic)
Crosstex CCNG Transmission Ltd. (TX domestic)
Crosstex Treating Services, L.P. (DE domestic)
Crosstex North Texas Pipeline, L.P. (TX domestic)
Crosstex North Texas Gathering, L.P. (TX domestic)
Crosstex NGL Pipeline, L.P. (TX domestic)
Crosstex NGL Marketing, L.P. (TX domestic)
Crosstex Processing Services, LLC (DE domestic)
Crosstex Pelican, LLC (DE domestic)
Sabine Pass Plant Facility Joint Venture (a TX general partnership)
Schedule 6(a) to Sixth Amendment to Fourth Amended and
Restated Credit Agreement and Consent





--------------------------------------------------------------------------------



 



SCHEDULE 6(b)
Non-Material Subsidiaries
Crosstex Louisiana Energy, L.P. (Delaware domestic)
LIG Chemical GP, LLC (Delaware domestic)
LIG Chemical, L.P. (Delaware domestic)
LIG Liquids Holdings, L.P. (Delaware domestic)
Crosstex Midstream Services, L.P. (Delaware domestic)
Crosstex Mississippi Gathering, L.P. (Delaware domestic)
Crosstex Louisiana Gathering, LLC (Louisiana domestic)
Schedule 6(b) to Sixth Amendment to Fourth Amended and
Restated Credit Agreement and Consent





--------------------------------------------------------------------------------



 



EXHIBIT A
Letter Amendment No. 4 to Amended and Restated Note Purchase Agreement
Filed separately with the Commission.
Exhibit A to Sixth Amendment to Fourth Amended and
Restated Credit Agreement and Consent





--------------------------------------------------------------------------------



 



EXHIBIT B
EXHIBIT B
NOTICE OF BORROWING
____________, 20__
Bank of America, N.A., as Administrative Agent
Mail Code: NC1-001-15-04
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255-0001
Attn: Edwina Champion, Credit Services

  Re:     Crosstex Energy

Ladies and Gentlemen:
     The undersigned, Crosstex Energy, L.P., a Delaware limited partnership,
refers to the Fourth Amended and Restated Credit Agreement dated as of
November 1, 2005 (the “Credit Agreement”) among the undersigned, the Banks
referred to therein, Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for said Banks, Union Bank of California, N.A. and
SunTrust Bank, as co-syndication agents, and Bank of Montreal d/b/a Harris
Nesbitt and Wachovia Bank, National Association, as co-documentation agents.
Terms defined in the Credit Agreement and not otherwise defined herein have the
same respective meanings when used herein.
     Pursuant to Section 2.02(a) of the Credit Agreement, the undersigned hereby
requests a Borrowing under the Credit Agreement and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”), as required by Section 2.02(a) of the Credit Agreement.
     The Business Day of the Proposed Borrowing is ___, 20_.
     The Proposed Borrowing will be composed of [Reference Rate Advances]
[Eurodollar Rate Advances].
     The aggregate amount of the Proposed Borrowing is $_______.
     [The initial Interest Period for the Eurodollar Rate Advances is
___________month[s].]
     The officer of Crosstex Energy GP, LLC, the general partner of the General
Partner signing this notice on behalf of the General Partner and the Borrower
hereby certifies (as an officer of Crosstex Energy GP, LLC and not in his/her
individual capacity) that the following statements are true on the date hereof
and will be true on the date of the Proposed Borrowing:
     the representations and warranties contained in each Credit Document are
correct in all material respects, before and after giving effect to the Proposed
Borrowing and to
Exhibit B to Sixth Amendment to Fourth Amended and
Restated Credit Agreement and Consent

 



--------------------------------------------------------------------------------



 



the application of the proceeds thereof, as though made on and as of such date
(other than any such representations and warranties that, by their terms, refer
to a specific date, in which case as of such specific date);
     no event has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds thereof, that constitutes a
Default; and
     after giving effect to the receipt of the proceeds of the requested
Borrowing, and the anticipated cash receipts and cash uses of the Borrower and
its Subsidiaries on the date of the applicable Borrowing and the next Business
Day, the aggregate balances in the Cash Management Accounts on the next Business
Day shall not be in excess of $25,000,000.

            Very truly yours,

CROSSTEX ENERGY, L.P.
      By:   Crosstex Energy GP, L.P.,
its general partner
      By:   Crosstex Energy GP, LLC,
its general partner
      By:           Name:           Title:        

Exhibit B to Sixth Amendment to Fourth Amended and
Restated Credit Agreement and Consent

 